Exhibit 10.45

ISONICS CORPORATION

Amended and Restated

2005 STOCK OPTION PLAN

A.            1.             Purposes of and Benefits Under the Plan.  This 2005
Stock Option Plan (the “Plan”) is intended to encourage stock ownership by
employees, officers, consultants and advisors of Isonics Corporation and its
controlled, affiliated and subsidiary entities (collectively, the
“Corporation”), so that they may acquire or increase their proprietary interest
in the Corporation. The Plan is intended to facilitate the Corporation’s efforts
to:  (i) induce qualified persons to become employees, officers, consultants and
advisors of the Corporation; (ii) compensate employees, officers, consultants
and advisors for services to the Corporation; and (iii) encourage such persons
to remain in the employ of or associated with the Corporation and to put forth
maximum efforts for the success of the Corporation.  Options granted by the
Committee pursuant to Section 6 of this Plan are “incentive stock options”
(“Incentive Stock Options”) within the meaning of Section 422 of the Internal
Revenue Code, and options granted by the Committee pursuant to Section 7 of this
Plan are “non-qualified stock options” (“Non-qualified Stock Options”).

2.             Definitions.  As used in this Plan, the following words and
phrases shall have the meanings indicated:

(a)           “Board” shall mean the Board of Directors of the Corporation.

(b)           “Bonus” shall mean the grant of shares of Common Stock.

(c)           “Committee” shall mean any Committee appointed by the Board to
administer this Plan, if one has been appointed.  If no Committee has been
appointed, the term “Committee” shall mean the Board.

(d)           “Common Stock” shall mean the Corporation’s no par value common
stock.

(e)           “Disability” shall mean a Recipient’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than 12 months.  If
the Recipient has a disability insurance policy, the term “Disability” shall be
as defined therein.

(f)            “Fair Market Value” per share as of a particular date shall mean
the last sale price of the Corporation’s Common Stock as reported on a national
securities exchange or by NASDAQ, or if the quotation for the last sale reported
is not available for the Corporation’s Common Stock, the average of the closing
bid and asked prices of the Corporation’s Common Stock as so reported or, if
such quotations are unavailable, the value determined by the Committee in
accordance with its discretion in making a bona fide, good faith determination
of fair market value.  Fair Market Value shall be determined without regard to
any restriction other than a restriction which, by its terms, never will lapse.

1


--------------------------------------------------------------------------------


(g)           “Options” shall mean either Incentive Stock Options or
Non-qualified Stock Options.

(h)           “Recipient” means any person granted an Option or awarded a Bonus
hereunder.

(i)            “Internal Revenue Code” shall mean the United States Internal
Revenue Code of 1986, as amended from time to time.

3.             Administration.

(a)           The Plan shall be administered by the Committee.  The Committee
shall have the authority in its discretion, subject to and not inconsistent with
the express provisions of the Plan, to administer the Plan and to exercise all
the powers and authorities either specifically conferred under the Plan or
necessary or advisable in the administration of the Plan, including the
authority:  to grant Options and Bonuses; to determine the vesting schedule and
other restrictions, if any, relating to Options and Bonuses; to determine the
purchase price of the shares of Common Stock covered by each Option (the “Option
Price”); to determine the persons to whom, and the time or times at which,
Options and Bonuses shall be granted; to determine the number of shares to be
covered by each Option or Bonus; to determine Fair Market Value per share; to
interpret the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the Option
agreements (which need not be identical) entered into in connection with Options
granted under the Plan; and to make all other determinations deemed necessary or
advisable for the administration of the Plan.  The Committee may delegate to one
or more of its members or to one or more agents such administrative duties as it
may deem advisable, and the Committee or any person to whom it has delegated
duties as aforesaid may employ one or more persons to render advice with respect
to any responsibility the Committee or such person may have under the Plan.

(b)           Options and Bonuses granted under the Plan shall be evidenced by
duly adopted resolutions of the Committee included in the minutes of the meeting
at which they are adopted or in a unanimous written consent.

(c)           The Committee shall endeavor to administer the Plan and grant
Options and Bonuses hereunder in a manner that is compatible with the
obligations of persons subject to Section 16 of the U.S. Securities Exchange Act
of 1934 (the “1934 Act”), although compliance with Section 16 is the obligation
of the Recipient, not the Corporation.  Neither the Committee, the Board nor the
Corporation can assume any legal responsibility for a Recipient’s compliance
with his obligations under Section 16 of the 1934 Act.

(d)           No member of the Committee or the Board shall be liable for any
action taken or determination made in good faith with respect to the Plan or any
Option or Bonus granted hereunder.

2


--------------------------------------------------------------------------------


4.             Eligibility.

(a)           Subject to certain limitations hereinafter set forth, Options and
Bonuses may be granted to employees, officers, consultants and advisors of the
Corporation.  In determining the persons to whom Options or Bonuses shall be
granted and the number of shares to be covered by each Option or Bonus, the
Committee shall take into account the duties of the respective persons, their
present and potential contributions to the success of the Corporation, and such
other factors as the Committee shall deem relevant to accomplish the purposes of
the Plan.

(b)           A Recipient shall be eligible to receive more than one grant of an
Option or Bonus during the term of the Plan, on the terms and subject to the
restrictions herein set forth.

5.             Stock Reserved.

(a)           The stock subject to Options or Bonuses hereunder shall be shares
of Common Stock.  Such shares, in whole or in part, may be authorized but
unissued shares or shares that shall have been or that may be reacquired by the
Corporation.  The aggregate number of shares of Common Stock as to which Options
and Bonuses may be granted from time to time under the Plan shall not exceed
2,875,000 (following the reverse stock split accomplished in February 2007) and
subject to further adjustment as provided in Section 8(i) hereof.

(b)           If any Option outstanding under the Plan for any reason expires or
is terminated without having been exercised in full, or if any Bonus granted is
forfeited because of vesting or other restrictions imposed at the time of grant,
the shares of Common Stock allocable to the unexercised portion of such Option
or the forfeited portion of the Bonus shall become available for subsequent
grants of Options and Bonuses under the Plan.

6.             Incentive Stock Options.

(a)           Options granted pursuant to this Section 6 are intended to
constitute Incentive Stock Options and shall be subject to the following special
terms and conditions, in addition to the general terms and conditions specified
in Section 8 hereof.  Only employees of the Corporation shall be entitled to
receive Incentive Stock Options.

(b)           The aggregate Fair Market Value (determined as of the date the
Incentive Stock Option is granted) of the shares of Common Stock with respect to
which Incentive Stock Options granted under this and any other plan of the
Corporation are exercisable for the first time by a Recipient during any
calendar year may not exceed the amount set forth in Section 422(d) of the
Internal Revenue Code.

(c)           Incentive Stock Options granted under this Plan are intended to
satisfy all requirements for incentive stock options under Section 422 of the
Internal Revenue Code and the Treasury Regulations promulgated thereunder and,
notwithstanding any other provision of this Plan, the Plan and all Incentive
Stock Options granted under it shall be so construed, and all

3


--------------------------------------------------------------------------------


contrary provisions shall be so limited in scope and effect and, to the extent
they cannot be so limited, they shall be void.

7.             Non-qualified Stock Options.  Options granted pursuant to this
Section 7 are intended to constitute Non-qualified Stock Options and shall be
subject only to the general terms and conditions specified in Section 8 hereof.

8.             Terms and Conditions of Options.  Each Option granted pursuant to
the Plan shall be evidenced by a written Option Agreement between the
Corporation and the Recipient, which agreement shall be substantially in the
form of Exhibit A hereto as modified from time to time by the Committee in its
discretion, and which shall comply with and be subject to the following terms
and conditions:

(a)           Number of Shares.  Each Option agreement shall state the number of
shares of Common Stock covered by the Option.

(b)           Type of Option.  Each Option Agreement shall specifically identify
the portion, if any, of the Option which constitutes an Incentive Stock Option
and the portion, if any, which constitutes a Non-qualified Stock Option.

(c)           Option Price.  Subject to adjustment as provided in Section 8 (i)
hereof, each Option Agreement shall state the Option Price, which shall be
determined by the Committee subject only to the following restrictions:

(1)           Each Option Agreement shall state the Option Price, which shall be
not less than 100% of the Fair Market Value per share on the date of grant of
the Option.

(2)           Any Incentive Stock Option granted under the Plan to a person
owning more than ten percent of the total combined voting power of the Common
Stock shall be at a price of no less than 110% of the Fair Market Value per
share on the date of grant of the Incentive Stock Option.

(3)           The date on which the Committee adopts a resolution expressly
granting an Option shall be considered the day on which such option is granted,
unless a future date is specified in the resolution.

(d)           Term of Option.  Each Option Agreement shall state the period
during and times at which the Option shall be exercis­able, in accordance with
the following limitations:

(1)           The date on which the Committee adopts a resolution expressly
granting an Option shall be considered the day on which such Option is granted,
unless a future date is specified in the resolution, although any such grant
shall not be effective until the Recipient has executed an Option Agreement with
respect to such Option.

(2)           The exercise period of any Option shall not exceed ten years from
the date of grant of the Option.

4


--------------------------------------------------------------------------------


(3)           Incentive Stock Options granted to a person owning more than ten
percent of the total combined voting power of the Common Stock of the
Corporation shall be for no more than five years.

(4)           The Committee shall have the authority to accelerate or extend the
exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate.  In any event,
no exercise period may be so extended to increase the term of the Option beyond
ten years from the date of the grant.

(5)           The exercise period shall be subject to earlier termination as
provided in Sections 8(f) and 8(g) hereof, and, furthermore, shall be terminated
upon surrender of the Option by the holder thereof if such surrender has been
authorized in advance by the Committee.

(e)           Method of Exercise and Medium and Time of Payment.

(1)           An Option may be exercised as to any or all whole shares of Common
Stock as to which it then is exercisable, provided, however, that no Option may
be exercised as to less than 100 shares (or such number of shares as to which
the Option is then exercisable if such number of shares is less than 100).

(2)           Each exercise of an Option granted hereunder, whether in whole or
in part, shall be effected by written notice to the Secretary of the Corporation
designating the number of shares as to which the Option is being exercised, and
shall be accompanied by payment in full of the Option Price for the number of
shares so designated, together with any written statements required by, or
deemed by the Corporation’s counsel to be advisable pursuant to, any applicable
securities laws.

(3)           The Option Price shall be paid in cash, or in shares of Common
Stock having a Fair Market Value equal to such Option Price, or in property or
in a combination of cash, shares and property and, subject to approval of the
Committee, may be effected in whole or in part with funds received from the
Corporation at the time of exercise as a compensatory cash payment.

(4)           The Committee shall have the sole and absolute discretion to
determine whether or not property other than cash or Common Stock may be used to
purchase the shares of Common Stock hereunder and, if so, to determine the value
of the property received.

(5)           The Recipient shall make provision for the withholding of taxes as
required by Section 10 hereof.

5


--------------------------------------------------------------------------------


(f)            Termination of Relationship With Corporation.

(1)           Unless otherwise provided in the Option Agreement by and between
the Corporation and the Recipient, if the Recipient ceases to be an employee,
officer, director or consultant of the Corporation (other than by reason of
death, Disability or retirement), all Options theretofore granted to such
Recipient but not theretofore exercised shall terminate three months following
the date the Recipient ceased to be an employee, officer, director or consultant
of the Corporation; provided, however, that notwithstanding any other provision
in this paragraph (8)(f)(1), if the Recipient’s relationship with the
Corporation is terminated for cause, then the Recipient’s Options shall
terminate upon the date of termination of employment or termination of the
Recipient’s other relationship with the Corporation.

(2)           Nothing in the Plan or in any Option or Bonus granted hereunder
shall confer upon an individual any right to continue in the employ of or
continue any other relationship with the Corporation or interfere in any way
with the right of the Corporation to terminate such employment or other
relationship between the individual and the Corporation.

(g)           Death, Disability or Retirement of Recipient.  Unless otherwise
provided in the Option Agreement by and between the Corporation and the
Recipient:

(1) if a Recipient shall die: (A) while an employee, officer, director or
consultant of the Corporation; or (B) within ninety days after the termination
of such Recipient as an employee, officer, director or consultant, other than
termination for cause; or

(2) if the Recipient’s relationship with the Corporation shall terminate by
reason of Disability or retirement;

then all Options theretofore granted to such Recipient (whether or not otherwise
exercisable) unless earlier terminated in accordance with their terms, may be
exercised at any time within one year after the date of death, Disability or
retirement of the Recipient by the Recipient or by the Recipient’s estate or by
a person who acquired the right to exercise such Options by bequest or
inheritance; provided, however, that in the case of Incentive Stock Options such
one-year period shall be limited to three months in the case of retirement.

(h)           Transferability Restriction.

(1)           Options granted under the Plan shall not be transferable other
than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Internal Revenue Code or
Title I of the Employee Retirement Income Security Act of 1974, or the rules
thereunder.  Options may be exercised during the lifetime of the Recipient only
by the Recipient and thereafter only by his legal representative.

(2)           Any attempted sale, pledge, assignment, hypothecation or other
transfer of an Option contrary to the provisions hereof and/or the levy of any
execution, attachment or similar process upon an Option, shall be null and void
and without force or effect and shall result in a termination of the Option.

6


--------------------------------------------------------------------------------


(3)           (A)  As a condition to the transfer of any shares of Common Stock
issued upon exercise of an Option granted under this Plan, the Corporation may
require an opinion of counsel, satisfactory to the Corporation, to the effect
that such transfer will not be in violation of the U.S. Securities Act of 1933,
as amended (the “1933 Act”) or any other applicable securities laws or that such
transfer has been registered under federal and all applicable state securities
laws.  (B) The Corporation shall be authorized to refrain from delivering or
transferring shares of Common Stock issued under this Plan until the Committee
determines that such delivery or transfer will not violate applicable securities
laws and the Recipient has tendered to the Corporation any federal, state or
local tax owed by the Recipient as a result of exercising the Option or
disposing of any Common Stock when the Corporation has a legal liability to
satisfy such tax.  (C)  The Corporation shall not be liable for damages due to
delay in the delivery or issuance of any stock certificate for any reason
whatsoever, including, but not limited to, a delay caused by listing
requirements of any securities exchange or any registration requirements under
the 1933 Act, the 1934 Act, or under any other state, federal or provincial law,
rule or regulation.  (D)  The Corporation is under no obligation to take any
action or incur any expense in order to register or qualify the delivery or
transfer of shares of Common Stock under applicable securities laws or to
perfect any exemption from such registration or qualification.  (E) The
Corporation will not be liable to any Recipient for failure to deliver or
transfer shares of Common Stock if such failure is based upon the provisions of
this paragraph.

(i)            Effect of Certain Changes.

(1)           If there is any change in the number of shares of outstanding
Common Stock through the declaration of stock dividends, or through a
recapitalization resulting in stock splits or combinations or exchanges of such
shares, the number of shares of Common Stock available for Options and the
number of such shares covered by outstanding Options, and the exercise price per
share of the outstanding Options, shall be proportionately adjusted by the
Committee to reflect any increase or decrease in the number of issued shares of
Common Stock; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated.

(2)           In the event of the proposed dissolution or liquidation of the
Corporation, or any corporate separation or division, including, but not limited
to, split-up, split-off or spin-off, or a merger or consolidation of the
Corporation with another corporation, the Committee may provide that the holder
of each Option then exercisable shall have the right to exercise such Option (at
its then current Option Price) solely for the kind and amount of shares of stock
and other securities, property, cash or any combination thereof receivable upon
such dissolution, liquidation, corporate separation or division, or merger or
consolidation by a holder of the number of shares of Common Stock for which such
Option might have been exercised immediately prior to such dissolution,
liquidation, corporate separation or division, or merger or consolidation; or,
in the alternative the Committee may provide that each Option granted under the
Plan shall terminate as of a date fixed by the Committee; provided, however,
that not less than 30 days’ written notice of the date so fixed shall be given
to each Recipient, who shall have the right, during the period of 30 days
preceding such termination, to exercise the Option as to all or any part of the
shares of Common Stock covered thereby, including shares as to which such Option
would not otherwise be exercisable.

7


--------------------------------------------------------------------------------


(3)           Paragraph 2 of this Section 8 (i) shall not apply to a merger or
consolidation in which the Corporation is the surviving corporation and shares
of Common Stock are not converted into or exchanged for stock, securities of any
other corporation, cash or any other thing of value.  Notwithstanding the
preceding sentence, in case of any consolidation or merger of another
corporation into the Corporation in which the Corporation is the surviving
corporation and in which there is a reclassification or change (including a
change to the right to receive cash or other property) of the shares of Common
Stock (excluding a change in par value, or from no par value to par value, or
any change as a result of a subdivision or combination, but including any change
in such shares into two or more classes or series of shares), the Committee may
provide that the holder of each Option then exercisable shall have the right to
exercise such Option solely for the kind and amount of shares of stock and other
securities (including those of any new direct or indirect parent of the
Corporation), property, cash or any combination thereof receivable upon such
reclassification, change, consolidation or merger by the holder of the number of
shares of Common Stock for which such Option might have been exercised.

(4)           In the event of a change in the Common Stock of the Corporation as
presently constituted into the same number of shares with a different par value,
the shares resulting from any such change shall be deemed to be the Common Stock
of the Corporation within the meaning of the Plan.

(5)           To the extent that the foregoing adjustments relate to stock or
securities of the Corporation, such adjustments shall be made by the Committee,
whose determination in that respect shall be final, binding and conclusive,
provided that each Incentive Stock Option granted pursuant to this Plan shall
not be adjusted in a manner that causes such option to fail to continue to
qualify as an Incentive Stock Option within the meaning of Section 422 of the
Internal Revenue Code.

(6)           Except as expressly provided in this Section 8(i), the Recipient
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class, or the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class, or by reason of any
dissolution, liquidation, merger, or consolidation or spin-off of assets or
stock of another corporation; and any issue by the Corporation of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or price of shares of Common Stock subject to an Option.  The
grant of an Option pursuant to the Plan shall not affect in any way the right or
power of the Corporation to make adjustments, reclassifications, reorganizations
or changes of its capital or business structures, or to merge or consolidate, or
to dissolve, liquidate, or sell or transfer all or any part of its business or
assets.

(j)            No Rights as Shareholder - Non-Distributive Intent.

(1)           Neither a Recipient of an Option nor such Recipient’s legal
representative or heir shall be deemed to be the holder of, or to have any
rights of a holder with

8


--------------------------------------------------------------------------------


respect to, any shares subject to such Option until after the Option is
exercised and the shares are issued.

(2)           No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to the date such stock
certificate is issued, except as provided in Section 8(i) hereof.

(3)           Upon exercise of an Option at a time when there is no registration
statement in effect under the 1933 Act relating to the shares issuable upon
exercise, shares may be issued to the Recipient only if the Recipient represents
and warrants in writing to the Corporation that the shares purchased are being
acquired for investment and not with a view to the distribution thereof and
provides the Corporation with sufficient information to establish an exemption
from the registration requirements of the 1933 Act.  A form of subscription
agreement containing representations and warranties deemed sufficient as of the
date of adoption of this Plan is attached hereto as Exhibit B.

(4)           No shares shall be issued upon the exercise of an Option unless
and until there shall have been compliance with any then applicable requirements
of the U.S. Securities and Exchange Commission or any other regulatory agencies
having jurisdiction over the Corporation.

(k)           Other Provisions.  Option Agreements authorized under the Plan may
contain such other provisions, including, without limitation, (i) the imposition
of restrictions upon the exercise, and (ii) in the case of an Incentive Stock
Option, the inclusion of any condition not inconsistent with such Option
qualifying as an Incentive Stock Option, as the Committee shall deem advisable.

9.             Grant of Stock Bonuses.  In addition to, or in lieu of, the grant
of an Option, the Committee may grant Bonuses.

(a)           At the time of grant of a Bonus, the Committee may impose a
vesting period of up to ten years, and such other restrictions which it deems
appropriate.  Unless otherwise directed by the Committee at the time of grant of
a Bonus, the Recipient shall be considered a shareholder of the Corporation as
to the Bonus shares which have vested in the grantee at any time regardless of
any forfeiture provisions which have not yet arisen.

(b)           The grant of a Bonus and the issuance and delivery of shares of
Common Stock pursuant thereto shall be subject to approval by the Corporation’s
counsel of all legal matters in connection therewith, including compliance with
the requirements of the 1933 Act, the 1934 Act, other applicable securities
laws, rules and regulations, and the requirements of any stock exchanges upon
which the Common Stock then may be listed.  Any certificates prepared to
evidence Common Stock issued pursuant to a Bonus grant shall bear legends as the
Corporation’s counsel may seem necessary or advisable.  Included among the
foregoing requirements, but without limitation, any Recipient of a Bonus at a
time when a registration

9


--------------------------------------------------------------------------------


statement relating thereto is not effective under the 1933 Act shall execute a
Subscription Agreement substantially in the form of Exhibit B.

10.           Agreement by Recipient Regarding Withholding Taxes.  Each
Recipient agrees that the Corporation, to the extent permitted or required by
law, shall deduct a sufficient number of shares due to the Recipient upon
exercise of the Option or the grant of a Bonus to allow the Corporation to pay
federal, provincial, state and local taxes of any kind required by law to be
withheld upon the exercise of such Option or payment of such Bonus from any
payment of any kind otherwise due to the Recipient.  The Corporation shall not
be obligated to advise any Recipient of the existence of any tax or the amount
which the Corporation will be so required to withhold.

11.           Term of Plan.  Options and Bonuses may be granted under this Plan
from time to time within a period of ten years from the date the Plan is adopted
by the Board.

12.           Amendment and Termination of the Plan.

(a)           (1)           Subject to the policies, rules and regulations of
any lawful authority having jurisdiction (including any exchange with which the
shares of the Corporation are listed for trading), the Board of Directors may at
any time, without further action by the shareholders, amend the Plan or any
Option granted hereunder in such respects as it may consider advisable and,
without limiting the generality of the foregoing, it may do so to ensure that
Options granted hereunder will comply with any provisions respecting stock
options in the income tax and other laws in force in any country or jurisdiction
of which any Option holders may from time to time be a resident or citizen, or
it may at any time without action by shareholders terminate the Plan.

(2)           provided, however, that any amendment that would require
shareholder approval under applicable state law, the rules and regulations of
any national securities exchange on which the Corporation’s securities then may
be listed, the Internal Revenue Code or any other applicable law, shall be
subject to the approval of the shareholders of the Corporation as provided in
Section 13 hereof.

(3)           provided further that any such modification that may result from
adjustments authorized by Section 8(i) hereof or which are required for
compliance with the 1934 Act, the Internal Revenue Code, their rules or other
laws or judicial order, shall not require such approval of the shareholders.

(b)           Except as provided in Section 8 hereof, no suspension,
termination, modification or amendment of the Plan may adversely affect any
Option previously granted, unless the written consent of the Recipient is
obtained.

13.           Approval of Shareholders.  The Plan shall take effect upon its
adoption by the Board but shall be subject to approval at a duly called and held
meeting of stockholders in conformance with the vote required by the
Corporation’s governing documents, resolution of the Board, any other applicable
law and the rules and regulations thereunder, or the rules and

10


--------------------------------------------------------------------------------


regulations of any national securities exchange upon which the Corporation’s
Common Stock is listed and traded, each to the extent applicable.

14.           Termination of Right of Action.  Every right of action arising out
of or in connection with the Plan by or on behalf of the Corporation, or by any
shareholder of the Corporation against any past, present or future member of the
Board, or against any employee, or by an employee (past, present or future)
against the Corporation will, irrespective of the place where an action may be
brought and irrespective of the place of residence of any such shareholder,
director or employee, cease and be barred by the expiration of three years from
the date of the act or omission in respect of which such right of action is
alleged to have risen.

15.           Tax Litigation.  The Corporation shall have the right, but not the
obligation, to contest, at its expense, any tax ruling or decision,
administrative or judicial, on any issue which is related to the Plan and which
the Board believes to be important to holders of Options issued under the Plan
and to conduct any such contest or any litigation arising therefrom to a final
decision.

16.           Adoption.   This Plan was approved by resolution of the Board of
Directors of the Corporation on                 , 2005, with the adoption of the
Plan contingent on obtaining shareholder approval of the Plan at the next
meeting of shareholders.

[End of Plan]

11


--------------------------------------------------------------------------------


Exhibit A

FORM OF STOCK OPTION AGREEMENT

STOCK OPTION AGREEMENT made as of this            day of                     ,
               , by and between Isonics Corporation, a California corporation
(the “Corporation”), and                                                    
(the “Recipient”).

In accordance with the Corporation’s 2005 Stock Option Plan (the “Plan”), the
provisions of which are incorporated herein by reference, the Corporation
desires, in connection with the services of the Recipient, to provide the
Recipient with an opportunity to acquire shares of the Corporation’s no par
value common stock (“Common Stock”) on favorable terms and thereby increase the
Recipient’s proprietary interest in the Corporation and incentive to put forth
maximum efforts for the success of the business of the Corporation.  Capitalized
terms used but not defined herein are used as defined in the Plan.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein set
forth and other good and valuable consideration, the Corporation and the
Recipient agree as follows:

1.             Confirmation of Grant of Option.  Pursuant to a determination of
the Committee or, in the absence of a Committee, by the Board of Directors of
the Corporation made on                        ,                  (the “Date of
Grant”), the Corporation, subject to the terms of the Plan and of this
Agreement, confirms that the Recipient has been irrevocably granted on the Date
of Grant, as a matter of separate inducement and agreement, and in addition to
and not in lieu of salary or other compensation for services, a Stock Option
(the “Option”) exercisable to purchase an aggregate of                 shares of
Common Stock on the terms and conditions herein set forth, subject to adjustment
as provided in Paragraph 8 hereof.

2.             Option Price.  The Option Price of shares of Common  Stock
covered by the Option will be $          per share (the “Option Price”) subject
to adjustment as provided in Paragraph 8 hereof.

3.             Vesting and Exercise of Option.  (a)  Except as otherwise
provided herein or in Section 8 of the Plan, the Option [shall vest and become
exercisable as follows:  (insert vesting schedule), provided, however, that no
option shall vest or become exercisable unless the Recipient is an employee of
the Corporation on such vesting date/or may be exercised in whole or in part at
any time during the term of the Option.]  (b)  The Option may not be exercised
at any one time as to fewer than 100 shares (or such number of shares as to
which the Option is then exercisable if such number of shares is less than
100).  (c)  The Option may be exercised by written notice to the Secretary of
the Corporation accompanied by payment in full of the Option Price as provided
in Section 8 of the Plan.


--------------------------------------------------------------------------------


4.             Term of Option.  The term of the Option will be through
               ,             , subject to earlier termination or cancellation as
provided in this Agreement.  The holder of the Option will not have any rights
to dividends or any other rights of a shareholder with respect to any shares of
Common Stock subject to the Option until such shares shall have been issued (as
evidenced by the appropriate transfer agent of the Corporation) upon purchase of
such shares through exercise of the Option.

5.             Transferability Restriction.  The Option may not be assigned,
transferred or otherwise disposed of, or pledged or hypothecated in any way
(whether by operation of law or otherwise) except in strict compliance with
Section 8 of the Plan.  Any assignment, transfer, pledge, hypothecation or other
disposition of the Option or any attempt to make any levy of execution,
attachment or other process will cause the Option to terminate immediately upon
the happening of any such event; provided, however, that any such termination of
the Option under the provisions of this Paragraph 5 will not prejudice any
rights or remedies which the Corporation may have under this Agreement or
otherwise.

6.             Exercise Upon Termination.  The Recipient’s rights to exercise
this Option upon termination of employment or cessation of service as an
officer, director or consultant shall be as set forth in Section 8(f) of the
Plan.

7.             Death, Disability or Retirement of Recipient.  The exercisability
of this Option upon the death, Disability or retirement of the Recipient shall
be as set forth in Section 8(g) of the Plan.

8.             Adjustments.  The Option shall be subject to adjustment upon the
occurrence of certain events as set forth in Section 8(i) of the Plan.

9.             No Registration Obligation.  The Recipient understands that the
Option is not registered under the 1933 Act and, unless by separate written
agreement, the Corporation has no obligation to so register the Option or any of
the shares of Common Stock subject to and issuable upon the exercise of the
Option, although it may from time to time register under the 1933 Act the shares
issuable upon exercise of Options granted pursuant to the Plan.  The Recipient
represents that the Option is being acquired for the Recipient’s own account and
that unless registered by the Corporation, the shares of Common Stock issued on
exercise of the Option will be acquired by the Recipient for investment.  The
Recipient understands that the Option is, and the underlying securities may be,
issued to the Recipient in reliance upon exemptions from the 1933 Act, and
acknowledges and agrees that all certificates for the shares issued upon
exercise of the Option may bear the following legend unless such shares are
registered under the 1933 Act prior to their issuance:

The shares represented by this Certificate have not been registered under the
Securities Act of 1933 (the “1933 Act”), and are “restricted securities” as that
term is defined in Rule 144 under the 1933 Act.  The shares may not be offered
for sale, sold or otherwise transferred except pursuant to an effective
registration statement under the 1933 Act or pursuant to an exemption from

2


--------------------------------------------------------------------------------


registration under the 1933 Act, the availability of which is to be established
to the satisfaction of the Company.

The Recipient further understands and agrees that the Option may be exercised
only if at the time of such exercise the underlying shares are registered and/or
the Recipient and the Corporation are able to establish the existence of an
exemption from registra­tion under the 1933 Act and applicable state or other
laws.

10.           Notices.  Each notice relating to this Agreement will be in
writing and delivered in person or by certified mail to the proper address. 
Notices to the Corporation shall be addressed to the Corporation, attention: 
President, 5906 McIntyre Street, Golden, Colorado  80403, or at such other
address as may constitute the Corporation’s principal place of business at the
time, with a copy to: Herrick K. Lidstone, Esq., Burns, Figa & Will, P.C., 6400
S. Fiddlers Green Circle, Suite 1030, Englewood, CO 80111.  Notices to the
Recipient or other person or persons then entitled to exercise the Option shall
be addressed to the Recipient or such other person or persons at the Recipient’s
address below specified.  Anyone to whom a notice may be given under this
Agreement may designate a new address by notice to that effect given pursuant to
this Paragraph 10.

11.           Approval of Counsel.  The exercise of the Option and the issuance
and delivery of shares of Common Stock pursuant thereto shall be subject to
approval by the Corporation’s counsel of all legal matters in connection
therewith, including compliance with the requirements of the 1933 Act, the
Securities Exchange Act of 1934, as amended, applicable state and other
securities laws, the rules and regulations thereunder, and the requirements of
any national securities exchange(s) upon which the Common Stock then may be
listed.

12.           Benefits of Agreement.  This Agreement will inure to the benefit
of and be binding upon each successor and assignee of the Corporation.  All
obligations imposed upon the Recipient and all rights granted to the Corporation
under this Agreement will be binding upon the Recipient’s heirs, legal
representatives and successors.

13.           Effect of Governmental and Other Regulations.  The exercise of the
Option and the Corporation’s obligation to sell and deliver shares upon the
exercise of the Option are subject to all applicable federal and state laws,
rules and regulations, and to such approvals by any regulatory or governmental
agency which may, in the opinion of counsel for the Corporation, be required.

14.           Plan Governs.  In the event that any provision in this Agreement
conflicts with a provision in the Plan, the provision of the Plan shall govern.

3


--------------------------------------------------------------------------------


Executed in the name and on behalf of the Corporation by one of its duly
authorized officers and by the Recipient all as of the date first above written.

 

ISONICS CORPORATION

 

 

 

 

 

 

Date                                   ,                   

 

By:

 

 

 

 

 

President

 

The undersigned Recipient has read and understands the terms of this Option
Agreement and the attached Plan and hereby agrees to comply therewith.

Date                                   ,                   

 

 

Signature of Recipient

 

 

 

Tax ID
Number:                                                                         

 

 

 

Address:                                                                                     

 

 

 

                                                                                                   

 

4


--------------------------------------------------------------------------------


Exhibit B

SUBSCRIPTION AGREEMENT

THE SECURITIES BEING ACQUIRED BY THE UNDERSIGNED HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933 OR ANY OTHER LAWS AND ARE OFFERED UNDER
EXEMPTIONS FROM THE REGISTRATION PROVISIONS OF SUCH LAWS.  THESE SECURITIES
CANNOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT IN
COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER CONTAINED IN THIS STOCK
SUBSCRIPTION AGREEMENT AND APPLICABLE SECURITIES LAWS.

This Subscription Agreement is entered for the purpose of the undersigned
acquiring                     shares of the no par value common stock (the
“Securities”) of Isonics Corporation, a California corporation (the
“Corporation”) from the Corporation as a Bonus or pursuant to exercise of an
Option granted pursuant to the Corporation’s 2005 Stock Option Plan (the
“Plan”). All capitalized terms not otherwise defined herein shall be as defined
in the Plan.

It is understood that no grant of any Bonus or exercise of any Option at a time
when no registration statement relating thereto is effective under the U.S.
Securities Act of 1933, as amended (the “1933 Act”) can be completed until the
undersigned executes this Subscription Agreement and delivers it to the
Corporation, and that such grant or exercise is effective only in accordance
with the terms of the Plan and this Subscription Agreement.

In connection with the undersigned’s acquisition of the Securities, the
undersigned represents and warrants to the Corporation as follows:

1.             The undersigned has been provided with, and has reviewed the
Plan, and such other information as the undersigned may have requested of the
Corporation regarding its business, operations, management, and financial
condition (all of which is referred to herein as the “Available Information”).

2.             The Corporation has given the undersigned the opportunity to ask
questions of and to receive answers from persons acting on the Corporation’s
behalf concerning the terms and conditions of this transaction and the
opportunity to obtain any additional information regarding the Corporation, its
business and financial condition or to verify the accuracy of the Available
Information which the Corporation possesses or can acquire without unreasonable
effort or expense.

3.             The Securities are being acquired by the undersigned for the
undersigned’s own account and not on behalf of any other person or entity.


--------------------------------------------------------------------------------


4.             The undersigned understands that the Securities being acquired
hereby have not been registered under the 1933 Act or any state or foreign
securities laws, and are, and unless registered will continue to be, restricted
securities within the meaning of Rule 144 of the General Rules and Regulations
under the 1933 Act and other statutes, and the undersigned consents to the
placement of appropriate restrictive legends on any certificates evidencing the
Securities and any certificates issued in replacement or exchange therefor and
acknowledges that the Corporation will cause its stock transfer records to note
such restrictions.

5.             By the undersigned’s execution below, it is acknowledged and
understood that the Corporation is relying upon the accuracy and completeness
hereof in complying with certain obligations under applicable securities laws.

6.             This Agreement binds and inures to the benefit of the
representatives, successors and permitted assigns of the respective parties
hereto.

7.             The undersigned acknowledges that the grant of any Bonus or
Option and the issuance and delivery of shares of Common Stock pursuant thereto
shall be subject to prior approval by the Corporation’s counsel of all legal
matters in connection therewith, including compliance with the requirements of
the 1933 Act and other applicable securities laws, the rules and regulations
thereunder, and the requirements of any national securities exchange(s) upon
which the Common Stock then may be listed.

8.             The undersigned acknowledges and agrees that the Corporation has
withheld             shares for the payment of taxes as a result of the grant of
the Bonus or the exercise of an Option.

9.             The Plan is incorporated herein by reference.  In the event that
any provision in this Agreement conflicts with ANY provision in the Plan, the
provisions of the Plan shall govern.

Date:                             ,                 

 

 

Signature of Recipient

 

 

 

Tax ID
Number:                                                                        

 

 

 

 

 

 

Address:                                                                                     

 

 

 

                                                                                                   

 

2


--------------------------------------------------------------------------------